Citation Nr: 0908249	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-37 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to April 
1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  In July 2008, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Board remanded the case so that the Veteran could be 
afforded a VA examination with respect to his claim.  The VA 
examination was scheduled for August 2008; however, the 
Veteran failed to report for this examination.  The VA 
Medical Center (VAMC) was contacted and the VAMC confirmed 
that the appropriate notice had been sent to the Veteran, 
although the actual notice letter was not available.  There 
is a "presumption of regularity" under which it is presumed 
that government officials have properly discharged their 
official duties.  Clear evidence to the contrary is required 
to rebut the presumption of regularity.  Ashley v. Derwinski, 
2 Vet. App. 307 (1992) (with respect to procedures at the 
Board); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(applying the presumption to procedures at the RO).  In this 
case, the Board determines that the presumption is rebutted.  

The record establishes that the Veteran had a new address at 
the time of the scheduled examination.  The Veteran did not 
notify VA of the new address until after the examination 
date; however, a letter sent to the Veteran by the AMC 
notifying him that an examination would be scheduled was 
returned to the AMC because mail forwarding was no longer in 
effect.  The returned envelope was labeled with the Veteran's 
new address.  The VAMC indicated that the exam notification 
letter had not been returned; however, given the fact that 
the letter from the AMC was returned, the Board finds that 
the Veteran having received the VAMC letter cannot be 
presumed.  Thus, the Board determines that a second VA 
examination should have been scheduled, and that in not doing 
so the RO/AMC failed to comply with the Board's July 2008 
remand orders.  The United States Court of Appeals for 
Veterans Claims (Court) has held "that a remand by this 
Court or the Board confers on the Veteran or other claimant, 
as a matter of law, a right to compliance with the remand 
orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Consequently, the Board finds it necessary to remand this 
claim to obtain compliance with its July 2008 remand orders. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to determine the existence 
and etiology of his claimed tinnitus.  
The claims file should be made 
available for review, and the 
examination report should reflect that 
such review occurred.  Upon physical 
examination and a review of the record, 
the examiner should opine as to whether 
it is at least as likely as not (50 
percent or greater probability) that 
the Veteran has tinnitus and whether 
such disorder is at least as likely as 
not related to his military service.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the October 2005 
statement of the case.  The Veteran and 
his representative should then be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




